Citation Nr: 1745588	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  14-33 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bilateral hearing loss.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a disability manifested by dizzy spells.

4.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected diffused disc disease of the thoracolumbar spine.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from August 1964 to July 1966. 

This matter comes to the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran was scheduled for a videoconference hearing in June 2017, but did not report for the hearing.  He did not submit a timely request for a postponement, or demonstrate that his cause for his failure to appear arose under such circumstances that a timely request for postponement could not have been submitted.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704(d).

As noted below, effective June 12, 2017, the Veteran withdrew his entire appeal, including the issue of entitlement to an increased rating for bilateral hearing loss.  However, he subsequently attended a VA hearing examination on June 22, 2017, which demonstrates a worsening of his hearing loss.  If he wishes to pursue an increase in benefits, he is encouraged to work with his representative to submit an increased rating claim.  38 C.F.R. § 3.155.


FINDING OF FACT

Effective June 12, 2017, prior to the promulgation of a Board decision, the Veteran withdrew his entire appeal.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105. 

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  The Veteran submitted a written statement on June 12, 2017, specifically expressing his intent to withdraw his entire appeal, which involves the issues of entitlement to an increased rating for bilateral hearing loss, as well as entitlement to service connection for headaches, a disability manifested by dizzy spells, and a right knee disability.  See June 12, 2017 Statement in Support of Claim.  Hence, effective June 12, 2017, there remain no allegations of errors of fact or law for appellate consideration as to these matters.  38 C.F.R. § 20.204(b)(3).  Accordingly, the Board does not have jurisdiction to review the issues of entitlement to an increased rating for bilateral hearing loss, as well as entitlement to service connection for headaches, a disability manifested by dizzy spells, and a right knee disability, and these matters are dismissed.



ORDER

The appeal as to the issue of entitlement to a rating in excess of 30 percent for bilateral hearing loss is dismissed.

The appeal as to the issue of entitlement to service connection for headaches is dismissed.

The appeal as to the issue of entitlement to service connection for a disability manifested by dizzy spells is dismissed.

The appeal as to the issue of entitlement to service connection for a right knee disability, to include as secondary to service-connected diffused disc disease of the thoracolumbar spine, is dismissed.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


